

116 HR 4180 IH: Teacher Tax Deduction Enhancement Act of 2019
U.S. House of Representatives
2019-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4180IN THE HOUSE OF REPRESENTATIVESAugust 9, 2019Mr. Graves of Missouri (for himself and Mr. Clay) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase and expand the above-the-line deduction for
			 certain expenses of school teachers.
	
 1.Short titleThis Act may be cited as the Teacher Tax Deduction Enhancement Act of 2019. 2.Above-the-line deduction for certain expenses of school teachers (a)Preschool and certain part-Time teachers made eligible (1)In generalSection 62(d)(1)(A) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (A)Eligible educatorThe term eligible educator means, with respect to any taxable year, an individual who is— (i)a kindergarten through grade 12 teacher, instructor, counselor, principal, or aide in a school for at least 450 hours during a school year which ends during such taxable year, or
 (ii)a teacher, instructor, counselor, or aid in a preschool program for at least 450 hours during the taxable year..
 (2)Preschool program definedSection 62(d)(1) of such Code is amended by adding at the end the following new subparagraph:  (C)Preschool programThe term preschool program means any program for providing preschool which—
 (i)receives funds for carrying out preschool programs pursuant to— (I)part A of title I of the Elementary and Secondary Education Act of 1965, or
 (II)subpart 2 of part B of title I of such Act, or (ii)is accredited as a preschool under State law..
				(3)Conforming amendments
 (A)Section 62(d)(1) of such Code is amended by striking all that precedes subparagraph (A) and inserting the following:
						
 (1)DefinitionsFor purposes of subsection (a)(2)(D) and this subsection—. (B)The heading of section 62(a)(2)(D) of such Code is amended by striking elementary and secondary and inserting preschool, elementary, and secondary.
					(b)Increase in limitation for full-Time educators
 (1)In generalSection 62(a)(2)(D) of such Code is amended by inserting (twice such amount in the case of a full-time educator) after $250. (2)Full-time educator definedSection 62(d)(1) of such Code, as amended by subsection (a)(2), is amended by adding at the end the following new subparagraph:
					
 (D)Full-time educatorThe term full-time educator means, with respect to any taxable year, an individual who for such taxable year satisfies the requirements of clause (i) or (ii) of subparagraph (A) applied by substituting 900 hours for 450 hours therein..
 (c)Repeal of reduction of deduction by reason of certain exclusionsSection 62(d) of such Code is amended by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).
 (d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			